DISSENTING OPINION OP
PERRY, J.
The provision of the Organic Act as amended is that “no person shall sit as a judge * * * in any case in which he has been of counsel.” The only question now before us is whether the order to the guardian to file an account is a part of the same case in which the appointment of guardian was mad,e or is in itself a separate and distinct case. The ordinary meaning of the word “case” is a cause or suit in court. A proceeding in probate intended to secure protection for the property and person of a minor is ordinarily regarded as constituting in its entirety one case in which the appointment of the guardian is the first step, and the qualification of the appointee as guardian, the filing of an inventory, and the filing of accounts of receipts and expenditures on behalf of the ward are simply other steps. Ordinarily no attorney or judge would speak of these various steps as different cases. The title of the cause remains always the same. The ward and the guardian continue throughout as parties, and the subject matter, to wit, the custody of the person and the care of the property of the minor, is always the same. Subsequent proceedings may be instituted by mere motion, — without formal petition or service of summons, characteristics of the institution of new cases. The order in the present instance was even without motion, being of the judge’s own accord. It seems to me that to regard the proceedings for the appointment of guardian as constituting in themselves one case and the order to account as the whole or a part of a separate case is to give the word, as used in section 84 of the Organic Act, a strained and unusual construction.
The mere fact that the order appointing a guardian was final so as to be appealable does not of itself show that the case was ended. Orders are sometimes appealable which are not the last *558in. a cause. Appealable orders may even occur in tbe earliest stages of a cause. For example, in Dole v. Gear, 14 Haw. 554, a bill in equity for maintenance, an order of temporary maintenance, made at the inception of the case, before the trial of the main issue, was held appealable. In Atcherley v. Jarrett, 19 Haw. 511, an order denying a motion to quash levy was held to be appealable before the execution sale was had. In each of these two instances further steps in the same “case” were had or could have been had subsequent to the entry of the appealable orders.
The statement in 9 Haw. 356, Estate of Banning, by two- of the justices, that “the estate in probate is not the ‘cause,’ the ‘cause’ meant in the statute is the exact case or issue brought to the Supreme Go-urt by the appeal,” would seem to have been obiter dictum, but if it is to be regarded as an authority upon the point now under consideration I think that it ought not to be followed.
It may be that in some cases this court in passing upon alleged causes of disqualification has given to the technical terms under consideration a narrower meaning than has been given to the same terms in other jurisdictions. However that may be, each case must be considered in view of its own circumstances and in each the attempt must be, as it undoubtedly has been, to give to the language of the act the meaning intended for it by the legislative body which enacted it. In this instance, within the meaning of the Organic Act, the judge below, in my opinion, acted as counsel in the same case in which the order in question was made and is therefore disqualified.